DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 7, it is unclear how the auxiliary pump works in relation to the control apparatus. It is unclear whether the auxiliary pump is functioning independently of the control apparatus. Further clarification in the claim language is needed to connect the control apparatus with controlling the pump.
Independent claims 1 and 7 are rejected under USC 112, thus respective dependent claims 3, 6, and 8-9 are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Sunagawa (US 2016/0271394 A1)  in view of Dagan (US 2012/0035679 A1) (both cited previously) further in view of Tweden (US 2010/0204741 A1), further in view of further in view of Ben-David (US 2008/0046016 A1) (cited previously).
  Regarding claim 1 and 7, Sunagawa discloses a control apparatus for treating myocardial infarction (eg. Fig. 1 Para. 12), comprising: a stimulation control unit configured to output a stimulation signal to an electrode for stimulation inserted in a blood vessel running along the vagus nerve of a patient in order to stimulate the vagus nerve (eg. Fig. 1, Para. 55-56); a detecting unit configured to detect first biological information and a second biological information of the patient (eg. Fig. 1, heartbeat sensor 108, Para. 58, can measure blood pressure, respiratory rate, body temperature, etc. and R-R analysis); a setting unit configured to set threshold information for determining a normal range of the first biological information and second biological information (eg. Para. 59, threshold reductions); and a determining unit configured to determine whether or not values of the detected first biological information and second biological information are within the normal range determined in the threshold information (eg. Para. 13-14); wherein the stimulation control unit configured to adjust the intensity of the stimulation signal such that the values of the first biological information and second biological information are within the normal range (eg. Fig. 23, Para. 89-90), and the value of the second biological information is reduced by a predetermined ratio or more as compared to a value before the stimulation (eg. Para. 81 and Para. 59, percentage reduction). Sunagawa additionally discloses the first and second 
Dagan teaches modifying neurostimulation while monitoring both blood pressure and heart rate (eg. Para. 91).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the embodiments of Sunagawa to include several biological signals and combining with the blood pressure monitoring/modification as taught by Dagan to provide more insight on the vagus stimulation and help tailor the stimulation intensity as a result. Also, the percentage reduction (eg. Para. 59, 81 and Fig. 23) is another form of compared ratio, thus reads on the claim limitation.
Tweden discloses a device for detecting (eg. Para. 131, detecting heart rate, blood pressure, cardiac function, etc) and treating conditions associated with impaired blood pressure and/or heart rate by applying electrical signals to the vagus nerve and allows for separate regulation of heart rate and/or blood pressure (Eg. Para. 20, 63-67, 94, apparatus configured to allow decreasing heart rate without affecting other cardiac functions).
It would have been obvious to have combined the invention of Sunagawa, Dagan, Tweden, and Ben-David with the sensing of blood pressure/heart rate and selective regulation of blood pressure/heart rate would provide better control of blood pressure and heart rate to prevent undesirable side effects (Eg. Para. 6).
Ben-David discloses a medical device that includes control unit to stimulate the vagus nerve (eg. Para. 20-21, 103 and 155) and reducing the forward activity of a ventricular assist device (eg. Para 103 and 167) to lower the blood pressure and restore NSR.
It would have been obvious to one of ordinary skill in the art to combine the invention of Sunagawa, Dagan, Tweden, and Ben-David with the control of peripheral devices such as ventricular assist devices as taught by Ben-David to provide multiple ways to reduce the blood pressure of a patient through alternative approaches in case one approach doesn’t achieve the desired outcome.
Regarding claim 6, the combined invention of Sunagawa, Dagan, Tweden, and Ben-David discloses reducing the forward activity of a ventricular assist device to lower the blood pressure sufficiently to restore NSR (eg. Ben-David, Para. 167).
Method claim 7 is drawn to the method of using the corresponding apparatus claimed in claim 1.  Therefore method claim 7 correspond to apparatus claim 1 and are rejected for the same reasons of obviousness as used above.
Regarding claim 8, the combined invention of Sunagawa, Dagan, Tweden, and Ben-David discloses the stimulation control unit is configured to adjust the intensity of the stimulation signal (Tweden, Para. 8) such that the values of the blood pressure and heart rate are within the normal range, and the value of the heart rate is reduced by a predetermined ratio or more as compared to a value before the stimulation (eg. Para. 20, amplitude to up/downregulate blood pressure and heart rate. Para. 72, increments of amplitude voltage and/or current).
Regarding claim 9, the combined invention of Sunagawa, Dagan, Tweden, and Ben-David discloses the auxiliary apparatus control unit is configured to control the pump such that left ventricular workload is reduced and the value of the blood pressure is within normal range in accordance with the values of the blood pressure (eg. Ben-David, Para. 103, 167, 315).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Sunagawa (US 2016/0271394 A1), in view of Dagan (US 2012/0035679 A1), further in view of Tweden (US 2010/0204741 A1), further in view of further in view of Ben-David (US 2008/0046016 A1), further in view of Kieval (US 8620422 B2) (cited previously).
Regarding claim 3, the combined invention of Sunagawa, Dagan, Tweden, and Ben-David discloses the invention of claim 1, but does not disclose an electrode searching unit configured to determine from a plurality of electrodes for stimulation a combination of the electrodes for stimulation used for reducing the myocardial workload; wherein the electrode searching unit configured to sequentially output the stimulation signal to a combination of a portion of the plurality of electrodes for stimulation, and of changes in the second biological information when output to each combination of the plurality of electrodes for stimulation, a combination of electrodes for stimulation with the largest change in the second biological information is set as a combination of electrodes for stimulation used for reducing the myocardial workload.
Kieval teaches using a tissue stimulation device (abstract) that has multiple electrodes that are independently switchable to activate different combinations for delivering a desired stimulation pulse to a tissue (eg. Col. 5 Ln. 37- Col. 4 Ln. 8, sub-stimulation tests and combination can be chosen to have the most sustained change to blood pressure).
It would have been obvious to combine the invention of Sunagawa, Dagan, Tweden, and Ben-David with the electrode array taught by Kieval so that electrical stimulation can more easily be adjusted and/or modified (eg. Col. 4, Ln. 5-7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792